11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Kirsten T. Lewis,                                * From the 118th District
                                                   Court of Howard County,
                                                   Trial Court No. 14035.

Vs. No. 11-15-00113-CR                           * June 11, 2015

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

      This court has considered Kirsten T. Lewis’s motion to dismiss her appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.